Citation Nr: 0947619	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 11, 2006, for 
the grant of service connection for left rotator cuff tear.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).  This matter was subsequently 
transferred to the Atlanta, Georgia, RO. 


FINDING OF FACT

There was no pending claim prior to July 11, 2006, pursuant 
to which service connection for left rotator cuff tear could 
have been awarded.


CONCLUSION OF LAW

The criteria for an effective date prior to July 11, 2006, 
for the award of service connection for left rotator cuff 
tear are not met.  38 U.S.C.A. § 5110 (West. 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this matter, the appeal arises from disagreement with the 
initial effective dates following the grants of service 
connection for the left rotator cuff tear.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.  As to VA's duty to assist, VA has done 
everything reasonably possible to assist the Veteran with 
respect to his claims for benefits, such as obtaining medical 
records.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  



Earlier Effective Date

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  It 
must "identify the benefit sought."  38 C.F.R. § 3.155(a).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  Id. 
at 200.

In July 2006, the Veteran filed a claim of service connection 
for left rotator cuff tear.  The claim was then granted, 
effective the date of the July 11, 2006, when the claim was 
received.  

The Board notes that the Veteran has contended that service 
connection should be granted effective the date of when he 
left service.  The Veteran stated he was told by the medical 
examiner at separation that it was unlikely that he would 
qualify for compensation benefits for his left shoulder 
condition.  Therefore, the Veteran did not file a claim.  See 
Statement in Support, dated August 2007.

While the Board is sympathetic to the Veteran's claim, the 
effective date of an award of service connection, however, is 
not based on the date of the earliest medical evidence of the 
disability.  Instead, it is based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Thus, the Board finds that an effective 
date prior to July 11, 2006, is not warranted.

In this case, the earliest effective date possible is the 
currently assigned effective date.  38 C.F.R. § 3.400(b)(2).  
Nothing in the evidence prior to that date can be construed 
as a claim of service connection for a left rotator cuff 
tear.  Therefore, the claim for an earlier effective date is 
denied.  


ORDER

Entitlement to an effective date prior to July 11, 2006, for 
the grant of a 10 percent evaluation for left rotator cuff 
tear, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


